       Case 2:19-cv-00275-RWS Document 39 Filed 09/24/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                         GAINESVILLE DIVISION

JOHN MILLS, LLC and                          )
KYLE MOTOLA,                                 )
                                             )
      Plaintiffs,                            )
                                             )
v.                                           )     Case No.: 2:19-cv-00275-RWS
                                             )
CHRISTOPHER GLEN FINLEY,                     )
PAMELA MICHELLE FINLEY, and                  )
ASHER’S ATTIC, LLC,                          )
                                             )
      Defendants.                            )
                                             )

                    JOINT MOTION TO EXTEND DISCOVERY

      Pursuant to Fed. R. Civ. P. 6(b) and N.D. Ga. Local Rule 26.2(B), Plaintiffs

John Mills, LLC and Kyle Motola (“John Mills”) and Defendants Christopher

Finley, Pamela Finley, and Asher’s Attic, LLC (hereinafter the “Parties”), and

hereby request that the Court extend the discovery deadline for six weeks, through

and including November 9, 2020.

      The current discovery period is set to end on September 28, 2020. The Parties

have been diligently pursuing discovery in this matter, including propounding

written discovery, but request additional time to take depositions and pursue other

necessary discovery.

                                         1
          Case 2:19-cv-00275-RWS Document 39 Filed 09/24/20 Page 2 of 2




         The relief sought lies within the Court’s wide discretion to enlarge time under

the Federal Rules of Civil Procedure and this district’s Local Rules.

         This motion is made in good faith and is not for the purpose of any undue

delay.

         Respectfully submitted, this 24th day of September, 2020.

          LILENFELD PC                               STEVEN STEWART, LLC

          /s/ David M. Lilenfeld                     /Steven C. Stewart/
          David M. Lilenfeld                         Georgia Bar No. 719301
          Georgia Bar No. 452399                     5500 Hastings Terrace
          Robin L. Gentry                            Alpharetta, GA 30005
          Georgia Bar No. 289899                     (206) 321-9072
          3379 Peachtree Road NE, Suite              steveniplaw@me.com
          980
          Atlanta, GA 30326
          (404) 201-2520
          David@Lilenfeld.com
          Robin@Lilenfeld.com


         Counsel for Plaintiffs                         Counsel for Defendants




                                            2
